



Exhibit 10.4


Amendment No. 1 to Employment Agreement


This Amendment No. 1 to Employment Agreement (this “Amendment”) is made as of
this 18th day of September, 2017 (the “Effective Date”), by and between Hooper
Holmes, Inc., a New York corporation (the “Company”), and Steven Balthazor
(“Executive”). This Amendment amends that certain Employment Agreement dated as
of March 14, 2016, by and between the Company and Executive (the “Agreement”).
Capitalized terms not defined in this Amendment have the meanings ascribed to
them in the Agreement.
In consideration of the mutual promises and agreements contained in this
Amendment, including the compensation to be paid to Executive, the parties
hereby agree to the following amendments to the Agreement:
1.Title, Term, and Duties. Executive will continue to serve as the Company’s
Chief Financial Officer (“CFO”) through the filing of the Company’s Form 10-Q
for the quarter ending September 30, 2017. Following that filing, Executive will
cease to serve as CFO and his title will be changed to Senior Advisor reporting
to the Chief Executive Officer (“CEO”), in which capacity Executive will remain
an employee of the Company until December 31, 2017, or such other date as the
parties may mutually agree (the “Termination Date”). While Executive serves as
the Company’s CFO, he will continue to fulfill all the duties set forth in the
Agreement as well as working toward a smooth transition to the Company’s new
CFO. While Executive serves as Senior Advisor, his duties will include providing
transitional assistance to the Company’s new CFO and carrying out such other
projects as may be assigned by the CEO.
2.    Compensation and Benefits. Executive’s compensation, benefits, and
severance as set forth in the Agreement will remain in effect without change
through the Termination Date; provided, however, the following modifications
will apply:
(a)    Any cash bonus earned for the 2017 calendar year will be paid on the
schedule set forth in the Agreement in accordance with regular Company policies,
but Executive will not be required to remain an employee through the payment
date as long as Executive remains employed through the Termination Date.
(b)    The parties acknowledge and agree that Executive’s termination of
employment, as contemplated under the terms of this Amendment, will be without
Cause and that Executive will be entitled to the 12 months of severance pay set
forth in the Agreement beginning on the day following the Termination Date;
provided, however, that the Company’s right to terminate Executive’s employment
before the Termination Date for Cause, if events supporting termination for
Cause should arise or be discovered after the date of this Amendment, and the
corresponding requirements and limitations of the Cause Notice and cure period
set forth in the Agreement, will continue in effect from and after the date of
this Amendment.





--------------------------------------------------------------------------------





(c)    All of Executive’s outstanding stock options that have vested on or
before the Termination Date will be exercisable for a period of six months
following the Termination Date, rather than the 30-day period set forth in the
applicable plan document.
(d)    All of Executive’s outstanding stock options that are not vested as of
the Termination Date but which vest based on a performance condition measured
over a period ending on or before the Termination Date, will not terminate on
the Termination Date but will continue in effect until the Company makes a
vesting determination under the terms of any applicable plan or award agreement.
Any such vested options will remain exercisable for a period of six months from
the date of the Company’s vesting determination.
(e)    Executive will be entitled to participate in any cash bonus earned by the
Company’s other executives for over-achievement of the Synergy Goals through the
Termination Date, even if the determination and payout of such bonus is made
after the Termination Date.
3.    Agreement Remains in Effect. The Agreement will remain in full force and
effect from and after the date of this Amendment, without amendment except as
expressly stated in this Amendment.
4.    Miscellaneous.
(a)    The Agreement, as modified by this Amendment, contains the entire
agreement of the parties with respect to the terms and conditions of Executive’s
employment during the Term, and supersedes all prior agreements and
understandings, whether written or oral, between the parties with respect to
compensation due for services rendered under this Agreement.
(b)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which will constitute one and the same
instrument.
IN WITNESS WHEREOF, each of the parties has duly executed this Amendment as of
the date first set forth above.


Hooper Holmes, Inc.


By:/s/ Henry E. Dubois    
Name: Henry E. Dubois
Title: Chief Executive Officer




/s/ Steven Balthazor    
Steven Balthazor



